     Case 5:21-cv-00277 Document 16 Filed 09/09/21 Page 1 of 2 PageID #: 59




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT BECKLEY


STARR INDEMNITY & LIABILITY COMPANY,

                               Plaintiff,
                                                              Civil Action No. 5:21-cv-00277
                                                              Judge Frank W. Volk
v.


JUSTICE FAMILY GROUP, LLC,

                               Defendant.


                    PROPOSED ORDER OF STIPULATED DISMISSAL

       Plaintiff, Starr Indemnity & Liability Company, hereby stipulates and announces to the

Court that Plaintiff has reached a settlement agreement with the Defendant, Justice Family Group,

LLC, regarding the claims at the basis of Plaintiff’s Complaint in this matter. Defendant, Justice

Family Group, LLC, has not answered or otherwise responded to Plaintiff’s Complaint in this

matter, and its default was entered by the Clerk of Court on June 24, 2021. See ECF 7. As a term

of the agreement reached between the parties, Plaintiff will voluntarily dismiss, with prejudice, all

claims alleged in the Complaint against Defendant, Justice Family Group, LLC.

       The Court having reviewed this matter and the representations of counsel herein, hereby

ORDERS the following:

       1.      The Court shall retain jurisdiction of this matter for the purposes of enforcing the

terms of the parties’ settlement agreement through May 15, 2022, or earlier if advised that the

parties have fully complied with their obligations under the settlement agreement.

       2.      Except as provided for in Paragraph 1, this case is DISMISSED, with prejudice.
     Case 5:21-cv-00277 Document 16 Filed 09/09/21 Page 2 of 2 PageID #: 60




       3.     The stipulated dismissal of this action is proper under Rule 41(a)(2) of the Federal

Rules of Civil Procedure.

           3ODLQWLII V0RWLRQLQ6XSSRUWRI(QWU\RI'HIDXOW-XGJPHQW>'RF@LVGHQLHG

ZLWKRXWSUHMXGLFH

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

       ENTERED: _WK_ Day of ____6HSWHPEHU____, 2021.




Prepared by:

/s/ Matthew A. Nelson
Matthew A. Nelson, Esq. (WVSB #9421)
Ashley T. Wentz, Esq. (WVSB #13486)
Lewis Brisbois Bisgaard & Smith LLP
707 Virginia Street, E., Suite 1400
Charleston, WV 25301
(304)553-0166 (T)/(304)932-0265 (F)
Matt.Nelson@lewisbrisbois.com
Ashley.Wentz@lewisbrisbois.com
